

[finalblountamendmentt_image1.jpg]
EXHIBIT 10.1


Amendment to Daniel J. Blount’s Employment Agreement


This Amendment is intended to supplement and not to supersede the Employment
Agreement dated November 5, 2009 between Graphic Packaging International, Inc.
(the “Company”) and Daniel J. Blount (“Executive”). To the extent there is any
conflict between the terms of this Amendment and the Employment Agreement, the
terms of this Amendment will govern.


The following Paragraphs of the Employment Agreement are hereby replaced, in
their entirety, as follows:


2(a)    Term of Employment. Employer shall continue to employ Executive through
and until March 1, 2015 (“Employment Period”), at which point Executive plans to
retire.


2(b)    Position and Responsibilities. Between the effective date of this
Agreement and December 31, 2014, Executive shall continue to serve as Chief
Financial Officer of Employer and have such duties and responsibilities as are
customarily assigned to individuals serving in such position and such other
duties consistent with Executive’s title and position as the Chairman, President
and Chief Executive Officer of Employer specifies from time to time. Effective
January 1, 2015, Executive shall serve as a Special Advisor focusing on all
remaining financial matters related to the 2014 fiscal year. Executive shall
devote all of his skill, knowledge and working time to the conscientious
performance of the duties and responsibilities of such positions, except for
(i) vacation time as set forth in Section 6(b) and absence for sickness or
similar disability and (ii) to the extent that it does not interfere with the
performance of Executive’s duties hereunder or otherwise violate Employer’s code
of conduct or similar policies, (A) such reasonable time as may be devoted to
service on boards of directors of other corporations and entities, subject to
the provisions of Section 9, and the fulfillment of civic responsibilities and
(B) such reasonable time as may be necessary from time to time for personal
matters. If so elected or designated by the respective shareholders thereof,
Executive shall serve as a member of the Boards of Directors of GPHC, Employer
and their respective Affiliates during the Employment Period without additional
compensation.




7(k)    Payments and Benefits Upon Termination of this Agreement due to
Expiration of     Executive’s Employment Period.


(i)
In consideration for Executive’s agreement to this Amendment and subject to
Section 7(f)(iii), upon the expiration of Executive’s Period of Employment
pursuant to Section 2(a), Employer shall pay to Executive the compensation and
benefits as outlined below, on the same schedule as outlined in his employment
agreement (if applicable):

 
(A)
one (1) year’s Base Salary;




--------------------------------------------------------------------------------



(B)
the full amount of incentive compensation Executive earned for the 2014 calendar
year, pursuant to Employer’s Management Incentive Plan payable no later than
March 1, 2015, assuming approval of the financial results by the Compensation
Committee;

(C)
an amount equal to the product of (1) the amount of incentive compensation that
would have been payable to Executive for the 2015 calendar year, if Executive
had remained employed for the entire calendar year and assuming that all
applicable performance criteria had been achieved at target levels, multiplied
by (2) a fraction, the numerator of which is equal to the number of days in
2015, through and including the Date of Termination; and the denominator of
which is 365 (such product, the “Pro Rata Bonus”), except as otherwise provided
in Section 7(f)(ii)(B) below if applicable.;

(D)
    a one-time, lump sum payment of $1,000,000.00, payable as soon

as administratively feasible following March 1, 2015;


(E)
    Continued health care benefits as provided pursuant to Section 7(f)(v)-

(vii).


All payments made pursuant to this Section 7(k) supersede the provisions of
Employer’s Management Incentive Plan. In addition, payments made pursuant to
Section 7(k)(i)(A) and (C) shall be made subject to and as provided in Sections
7(f)(iii) and 7(f)(iv).


All other terms and conditions of the Employment Agreement (except as
specifically modified above), remain in full force and effect.


    


IN WITNESS WHEREOF this Amendment has been entered into with an effective date
of October 1, 2014.


Graphic Packaging International, Inc.


/s/ Carla J. Chaney                
Carla J. Chaney
Senior Vice President, Human Resources




/s/ Daniel J. Blount                
Daniel J. Blount
Senior Vice President and Chief Financial Officer

